Mr. Justice OliN,
dissenting, said:
The decision of the Board of Registration upon the right of a party to vote is conclusive, unless it were fraudulently made, and then, of course, it will be void. But in this case, there is no charge of fraud, and the action of the registers being thus admitted to be in good faith is conclusive. I believe that the board erred in their view of what constituted residence under the law; but the error was an honest one, and if it could be received at all it could be only by certiorari or writ of error, and it is not pretended that appeals in that form are provided for.
The law provides that the board shall ascertain who are voters, and the board did so in this case. If any one doubts *346the qualification of a party who asks to be registered, he is free to appear before the board and to contest his right, and the board are authorized to adjudicate the-matter. In my opinion a proper construction of the force and effect of the registration act must lead to the conclusion that the board of judges is endowed with judicial power. The authorities abundantly sustain this view. It is the plain doctrine of the law, that where a duty is imposed by statute upon an officer, and he is required to decide a question, even though he is not empowered to call witnesses, yet his decision is a judicial determination. The decision made in this case by the board is as conclusive as if this Court had been made a board of registration. The decision of such a board cannot be inquired into unless there be a charge of fraud. It has been said that only the proceedings of courts of record are to be held thus sacred; but the doctrine applies not only to courts of record but even to justices of the peace whenever they are invested with plenary powers over the subject-matter on which they act. There is no doubt that so far as the right of the voter to cast his ballot is concerned, all parties are concluded by the determination of the board of registration.
What is the duty of the register? It is plainly settled by the law. Upon receiving the returns of the commissioners of election the law directs him to issue the notice or certificate to the person whom those returns show to be elected. Instead of doing that in this case, he gives his opinion that the person shown by the certificate to be elected is not entitled to vote and thus undertakes to constitute himself just such a court as my brethren are holding ; he writes certificates and affidavits, and gravely comes to the conclusion that Carrol should be elected and not Mead.
This is a very gross error. The law plainly provides that he shall look only at the return of these commissioners of election ; and from them, ascertaining who was elected, send notice to the party thus elected. The law expressly con*347fines him to the evidence presented by the commissioners’ return.
The affidavits of the separate commissioners are not to be taken into account at all; the commissioners could only act jointly. Their separate affidavits are entitled to no consideration, much less to be considered as amended returns. They had already declared in their certificate that Meade was elected, and there their powers ended.
As to the question of residence, I understand the law to mean simply this: that where a man comes into this District with the intention of making this his home or residence and in pursuance of that intention remains here a year, he is then a qualified voter. On the contrary, if he comes here for a merely temporary purpose, as the clerks do in the Departments, to fulfill official duties, although he may remain here for years, he never becomes a citizen. The board of registration seem to think that the meaning of the word “ residence ” is remaining here, residing or staying here ; but that is not the meaning of the law at all. A man may stay here for years without intending to become a citizen, and he never becomes a voter. Many of the clerks in the Departments have not changed their residence at all, but return annually, to cast their votes at their actual places of residence, and are relieved from the Departments for this purpose.
I feel compelled to express my extreme disapproval of the marking of ballots in this case. I think it a grave and gross outrage. The distinguishing feature of a vote by ballot is its secrecy. This is laid down by every writer on elections. It has been held over and over again that an elector can not be called on to say for whom he voted, and every shield which the law can throw around the secrecy of the ballot has been placed around it. Remove the secrecy and the vote by ballot is practically abolished.